Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Callixtus Onigbo Nwaehiri seeks to appeal the district court’s order denying his motion for a preliminary injunction preventing the Maryland State Board of Pharmacy (“Board”) from revoking his pharmacy license following his criminal convictions. As the Board has since issued a final order revoking Nwaehiri’s license, however, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.